                   Case 1:19-cv-07694-AT Document 42 Filed 09/24/20 Page 1 of 1


                  C LIFTON B UDD & D E M A
                                            ATTORNEYS AT LAW
                                                                                             9/24/2020
THE EMPIRE STATE BUILDING                                                                          TEL (212) 87 741
350 FIFTH AVENUE, 61ST FLOOR                                                                       FAX (212) 687-3285
NEW YORK, NY 10118                                                                                 www.cbdm.com

       IAN-PAUL A. POULOS
       ASSOCIATE
       E-MAIL: IAPOULOS@CBDM.COM




                                                     September 23, 2020


       VIA ECF
       Hon. Analisa Torres
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

               Re:      Alvarado v. 58 West LLC d/b/a Loi Estiatorio et al.
                        1:19-cv-07694-AT

       Dear Judge Torres:

               This firm represents the Defendants in the above-referenced action. Pursuant to
       Paragraph I(C) of Your Honor’s Individual Practices in Civil Cases, the parties write jointly to
       respectfully request that the briefing schedule for Plaintiff’s Motion to Amend (“Motion”) be
       adjusted by two weeks as follows. See ECF Doc. 38 & 39.

                    •   From Sept. 25, 2020 to Oct. 9, 2020 for Defendants to oppose the Motion.
                    •   From Oct. 9, 2020 to Oct. 23, 2020 for Plaintiff to reply.

                The parties make this request for an extension of the briefing schedule to allow time for
       discussions that may resolve this case without the need to continue motion practice. This is the
       first request for an extension of this deadline. Granting this extension will not affect scheduled
       dates other than those indicated above.

               Thank you for Your Honor’s consideration.

GRANTED. By October 9, 2020, Defendants shall file their opposition. By
October 23, 2020, Plaintiff shall file his reply.

SO ORDERED.

Dated: September 24, 2020
       New York, New York
